Exhibit 99.7 TITAN TRADING ANALYTICS INC. Unit 120, 4445 Calgary Trail, Edmonton, Alberta, T6H 5R7 Telephone: (780) 438‐1239 Fax: (866) 665-5702 TSX Venture Trading Symbol: TTA NASD OTCBB Trading Symbol: TITAF TITAN TRADING ANALYTICS INC. ANNOUNCES WARRANT EXTENTION EDMONTON, ALBERTA ‐‐ (September 27, 2011) ‐ Titan Trading Analytics Inc. (TSX VENTURE: TTA) (OTCBB: TITAF) (the “Company”) announces today that, subject to regulatory approval, the Company intends to extend the expiry date of certain of its outstanding common share purchase warrants.In 2009, the Corporation issued 2,778,000 warrants with an exercise price of $0.50 per common share and expiring on October 15, 2011. The Corporation is proposing to extend the expiry date of such warrants until October 15, 2013 with an exercise price of $0.50. For further information on the original issuance of the warrants, please refer to the press releases of Titan dated October 9, 2009 filed on SEDAR at www.sedar.com. The extension of the expiry dates of the warrants is subject to review and acceptance by the TSX Venture Exchange. FOR FURTHER INFORMATION PLEASE CONTACT: Titan Trading Analytics Inc. Irene Midgley imidgley@titantrading.com (780) 973-6996 www.titantrading.com HEAD OFFICE #120, 4EDMONTON, ABT6H 5R7PHONE 780.438.1239FAX 780.438.1249
